Case 1:19-cv-09578-AT-KHP Document 40 Filed 05/11/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
UNITED STATES OF AMERICA, DOC #:
DATE FILED: _ 5/11/2020
Plaintiff,
-against- 19 Civ. 9578 (AT)

WILLIAM DOONAN and WILLIAM DOONAN ORDER
AND ASSOCIATES, INC., d/b/a WILLIAM
DOONAN, ESQ.,

Defendants.

 

 

ANALISA TORRES, District Judge:

The case management conference scheduled for May 21, 2020 is ADJOURNED to August
26, 2020, at 10:40 a.m. By August 19, 2020, the parties shall submit a joint status letter.

The conference will be held telephonically. The parties are directed to dial 888-398-2342
or 215-861-0674, and enter access code 5598827.

SO ORDERED.

Dated: May 10, 2020
New York, New York

O9-

ANALISA TORRES
United States District Judge

 
